UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK

WILLIAM L. EDWARDS,
Plaintiff,

 

 

 

Vv.

LT. HENRY M. DANIELS; LT. K. COFFEY;
SGT. P. TURSO; C.O. SMITH; C.O. S.
GARCIA; C.O. JACKSON; R.N. NGUYEN;
and C.O,. A. ARGIBAY,

Defendants.

 

 

ORDER

17 CV 5018 (VB)

The Court conducted a case management conference today, at which plaintiff, who is

proceeding pro se, appeared by telephone, and counsel for defendants appeared in person.

Accordingly, it is HEREBY ORDERED:

1. By January 6, 2020, plaintiff shall notify the Court in writing of any outstanding
discovery requests and any additional discovery plaintiff seeks from defendants.

2. Defendants’ response, if any, is due January 20, 2020.

3. The Court will hold a further case management conference on February 6, 2020, at

9:30 a.m.

4, Plaintiff shall appear in person at the February 6 conference if, at that time, he is no

longer incarcerated.

Plaintiff is reminded of his responsibility to update the Court in writing if his address
changes. The Court may dismiss the case for failure to prosecute or comply with court orders if

he fails to do so.

The Clerk is directed to mail a copy of this Order to plaintiff at the address on the docket.

Dated: December 6, 2019
White Plains, NY

SO ORDERED:

Vii

 

Vincent L. Briccetti
United States District Judge
